Citation Nr: 1538299	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  07-19 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to June 28, 2007.

2.  Entitlement to a rating higher than 70 percent for PTSD as of September 1, 2007.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to April 1973.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder (PTSD).  At that time, he was assigned a 10 percent rating effective April 15, 2005.  He appealed that initial rating in a January 2006 notice of disagreement.

In a July 2008 rating decision, the Veteran was awarded a temporary total (100 percent) evaluation because of hospitalization over 21 days effective June 28, 2007, to September 1, 2007. Thereafter, the evaluation returned to 10 percent.

In a January 2010 rating decision, the Veteran's PTSD rating was increased to 50 percent effective March 4, 2008.

In an October 2013 rating decision, the Veteran's PTSD rating was increased to 30 percent assigned effective April 15, 2005, a 100 percent evaluation was assigned effective June 28, 2007, and a 70 percent rating was assigned from September 1, 2007.  This rating decision also awarded a total disability rating based on individual unemployability (TDIU) effective September 1, 2007.

These intervening rating decisions have resulted in a staged initial rating for the Veteran's PTSD.  Insofar as a higher rating is available for PTSD in the staged periods before and after his award of a temporary total rating, the claim for these periods remains on appeal, as reflected on the title page.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2014, the Board remanded this case for further development.



FINDINGS OF FACT

1.  Prior to April 9, 2007, the Veteran's PTSD was characterized by difficulty sleeping, nightmares, flashbacks, hypervigilance, hyperstartle, and irritability, which resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From April 9, 2007, to June 28, 2007, the Veteran's PTSD was characterized by impaired impulse control, but not by total occupational and social impairment.

3.  As of September 1, 2007, the Veteran's PTSD was characterized by deficiencies in most areas, such as work, school, and mood, but not by total occupational and social impairment.

4.  As of April 9, 2007, the Veteran was demonstrably unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to April 9, 2007, the criteria for an initial rating higher than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  From April 9, 2007, to June 28, 2007, the criteria for a 70 percent rating, but not more for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, DC 9411 (2014).

3.  As of September 1, 2007, the criteria for an initial rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, DC 9411 (2014).


4.  For the period since April 9, 2007, the criteria for a total disability rating based on individual unemployability due to service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's September 2014 remand, VA sent the Veteran a September 2014 letter asking him to provide or identify any records of the reported September 2005 suicide attempt.  Then VA provided the Veteran with a medical examination in February 2015.  This examination contained all information needed to rate the disability.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the September 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran was originally granted service connection for posttraumatic stress disorder (PTSD) in a November 2005 rating decision.  As noted in the introduction, his rating has been staged by subsequent rating decisions.  Currently,  the Veteran's initial PTSD rating is 30 percent assigned effective April 15, 2005, to June 28, 2007, followed by a temporary total rating from June 28, 2007, to September 1, 2007, and 70 percent rating from September 1, 2007.  Below the Board will address the appropriateness of the two periods of a less than total disability rating.  As explained below, the Board finds that an additional staged period is necessary to adequately address the Veteran's symptoms.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

The next higher evaluation of 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) Scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF Scale score is based on all of the veteran's psychiatric impairments.  A GAF Scale score of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Scale score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF Scale score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A 61 to 70 GAF Scale score indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Prior to April 9, 2007

At the time of his April 2005 claim, the Veteran reported nightmares, anxiety, addictions, loneliness, and seclusion.

The record shows that he regularly attended group therapy.

His VA treatment records from April 2005 note that the Veteran was twice divorced and alienated from his children.  He reported that his primary problems were insomnia and anger.  He was unable to fall asleep.  Prior to his sobriety, he would fall asleep by passing out from alcohol.  Since attaining sobriety eight month earlier, he over ate ice cream or other sweets to fall asleep.  His sleep was fragmented, sometimes  because of nightmares, sometimes other triggers, like noises.  He endorsed flashbacks, hypervigilance, and exaggerated startle response.  Certain noises (like helicopters, war movies) triggered flashbacks or startle response.  He avoided Asians, finding himself unable to treat them with respect, which affected his work environment when he had Asian customers.  He denied depression, although he was not sure what that meant.  He generally denied neurovegetative symptoms, worthlessness and hopelessness.  He denied suicidal ideation, but reported a history of suicidal ideation when he was using drugs or drinking.  He worried about his problems, but denied disabling problems with anxiety, obsessiveness, or phobias.  He denied manic or hypomanic symptoms for more than two days in the absence of substance intoxication.  There were no psychotic symptoms, including audio or visual hallucinations or delusion.  The Veteran reported harboring much anger and had a history of domestic violence arrests.  He stated that he had not recently been violent and he was in control.  He denied homicidal ideation or that anyone was in danger from him.  He reported two "minor scuffles" at home with his current long-term girlfriend.  He stated that his cocaine use had made him mellow and since   his sobriety he had become angrier, though been under better control overall.  He stated that sobriety had been very difficult to maintain with all the symptoms that were uncovered and that was why he eventually agreed to seek help.  A mental status examination noted that the Veteran appeared somewhat older than his stated age, obese, well-groomed, and casual.  He was calm and had no psychomotor disturbances.  He was alert and fully oriented.  His mood was angry and his affect composed within preserved range.  He became slightly tearful when mentioning that he was not at his father's funeral last year.  His speech and language were normal in rate, tone, and volume.  His thought processes were logical and goal-directed.  He denied hallucinations and suicidal or homicidal ideation.  His insight was improving.  His judgment was good now.  He was diagnosed with alcohol and cocaine dependence in full, sustained remission; PTSD, and likely a mood disorder.   While a veteran's rating on GAF scale is not dispositive, the Board notes that the examiner assigned the Veteran a GAF score of 50, which indicates serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM-IV.

An April 2005 VA treatment record notes that the Veteran was living with his long-time girlfriend and working in cars sales.  He reported that he had not been on his game at work, but was focusing and there was no threat of losing his job.  His depression and PTSD symptoms (occasional nightmares, flashbacks, hypervigilance, hyperstartle, etc.) were about the same as last time, maybe slightly better.  His sleep was spotty, waking every two to three hours or so.  He denied thoughts of self-harm or suicidal or homicidal ideation.  He stated that the anger was difficult to manage when not self-medicating with substances but was attending groups on an aggressive schedule.  Mental status examination found good hygiene and eye contact.  He was alert and fully oriented, conversant, but perhaps slightly evasive.  His mood was sad and angry.  His affect was congruent with good range and relatedness.  His thought process was linear and goal-directed.  His thought content was clear.  The Veteran denied suicidal and homicidal ideation.  He had no audio or visual hallucinations or delusion.  His insight and judgement were fair to good.

In a July 2005 statement, the Veteran's friend noted that he had difficulty sleeping and a bad reaction to the sound of helicopters.

VA treatment records from September 2005 note that the Veteran reported being highly functional at work when he was present and sober.  His alcohol and drug use had caused many legal problems, notably for driving under the influence, and had cost him several jobs.  A mental status examination noted that the Veteran was alert and fully oriented.  He was talkative and pleasant, he was casually, but appropriately, dressed and his grooming was good.  His eye contact was good.  His speech was normal in rate, rhythm, and volume.  Its content was logical and goal directed.  No motor anomalies were noted.  His mood was euthymic with no evidence of depression or anxiety.  His affect was congruent with his mood, full in range, and well-related, if somewhat too familiar for the setting.  He denied hallucinations and delusions.  There was no evidence of a psychotic process or core noted during the course of this examination.  He denied any suicidal or homicidal ideation or intent, but acknowledged that his addictive and/or impulsive behavior was self-destructive and admitted substantial, sometimes difficult-to-control rage.  No cognitive or memory deficits were found.  His intelligence was within the normal range.  His insight was limited in that he acknowledged substantial contribution of alcohol and substance abuse to socially unacceptable and/or criminal behavior, but shed personal responsibility overall.  He was aware that his combat experiences may play a part in, but are not the principal reason he has had social, occupational, and legal problems.  His judgement was questionable, but not sufficiently impaired to pose a danger to self or others.  This examiner found that the Veteran had extremely mild PTSD symptoms and this disability was neither his primary diagnosis nor the source of his functional disabilities or inappropriate behavior.  The Veteran's long-standing alcohol and cocaine abuse had proven disabling from an occupational, social, and legal point of view.  As his drug of choice was cocaine, a stimulant, and not a central nervous system depressant, which are often used by patients to reduce or mask symptoms of PTSD, this disorder was found to be independent of his mild PTSD.  The Veteran was also found to have a personality disorder with antisocial features, which was not aggravated by his military service or exposure to combat.  He was assigned a GAF score of 68, which indicates mild symptoms.

In an October 2005 addendum in response to a request for a GAF score based on PTSD alone, the staff psychologist noted that any such finding was strictly hypothetical and clinically inadvisable as GAF scores are by their nature global.  Nevertheless, this psychologist found that in absence of his substance abuse and personality disorder, the Veteran's PTSD would not significantly or even noticeable impair him in any functional domain.  The estimated GAF score for PTSD alone was 88.

In his March 2006 statement, the Veteran reported losing three jobs since last evaluation.  He attributed his alcoholism to his attempts to isolate himself and avoid dealing with trauma.  He was estranged from his children, but  was beginning to heal their relationships.

A November 2006 VA treatment record notes that the Veteran's affect was mild annoyance.  He complained of insomnia and depressed mood.  He continued to be irritable and to have a hair trigger temper.

A December 2006 VA treatment record also noted an affect of mild annoyance.  The Veteran's stated mood was "I'm out of bupropion."  His affect was related and more relaxed than usual.  He was assigned a GAF score of 60.

The Board notes that the Veteran's previous employer indicated that he worked there from September 2005 to April 1997.  As the other evidence of record, including that from the Social Security Administration (SSA) suggests that the Veteran last worked in April 2007, the Board finds that the 1997 date is in error and that the evidence establishes that the Veteran worked fulltime as a sales manager from September 2005 to April 7, 2007, at which time he battered an employee and was fired.

Based on the above, the Board concludes that the preponderance of the evidence is against the assignment of disability rating in excess of the assigned 30 percent for the Veteran's PTSD prior to April 9, 2007.  The Veteran's symptoms include difficulty sleeping, nightmares, flashbacks, hypervigilance, hyperstartle, and irritability.  He had a remote history of suicidal thoughts and actions, which had been associated with his substance abuse. Although later records refer to a suicide attempt during this period, there is not contemporaneous record of such.  Compare August 2007 discharge summary (noting a suicide attempt in September 2005) with September 2005 treatment record (denying suicidal ideation).  His symptoms during this period suggest occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as required for a 30 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  These symptoms are not akin to problems causing occupational and social impairment with reduced reliability and productivity necessary for a 50 percent disability evaluation.  See id.  Despite his symptoms, the Veteran retained full-time employment and had a generally good relationship with his long-term live-in girlfriend and her young daughter.  To the extent that it was recorded, his GAF score has remained in the mild range or better for the entirety of this period.  He has not displayed any other symptom that would support a finding of occupational and social impairment with reduced reliability and productivity.  In other words, he has not experienced problems similar to those contemplated by the 50 percent rating, like panic attacks more than once a week, difficulties with speech, difficulty understanding, significant memory problems, impaired judgment, or impaired abstract thinking, etc.  Thus, the Board concludes that the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent prior to April 9, 2007.  38 C.F.R. § 4.7.


From April 9, 2007, to June 28, 2007

As noted above, the Veteran lost his job as of April 9, 2007, due to being abusive towards employees and fighting.  See August 2012 VA 21-4192.

The Social Security Administration (SSA) found that the Veteran was disabled due to anxiety disorders and PTSD as of April 9, 2007.  The Mental Residual Functional Capacity Assessment found moderate limitations to the Veteran's abilities to understand and remember detailed instructions, maintain attention and concentration for extended periods, complete a normal workday or workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods, interact appropriately with the general public, accept instructions and respond appropriately to criticism from supervisors, get along with coworkers or peers without distracting them or exhibiting behavioral extremes, and maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness.  His functional limitations included moderate restriction of activities of daily living; difficulties in maintaining social functioning; and difficulties in maintaining concentration, persistence, or pace.

In an April 2007 letter, the Veteran's VA psychologist noted that the Veteran was entering a month-long Intensive Day/Evening Therapy Program involvement on April 20, 2007.  He was experiencing a significant exacerbation, was unable to work, and required intensive treatment until stability was regained.  He was diagnosed with severe and chronic Post Traumatic Stress Disorder.  Later records show that the Veteran was not admitted into this program until June 2007, and this admission forms the basis of the existing temporary total rating.

In his June 2007 VA Form 9, the Veteran stated that he was unable to work, thrice divorced, and had been arrested for driving under the influence.

Based on the above, the Veteran's symptoms worsened as of April 9, 2007.  Specifically, the Veteran was no longer able to work.  This inability to work has been attributed to an act of violence against an employee, which appears to be in keeping with the criteria for a 70 percent rating as this is the type of action that is illustrative of impaired impulse control.  See 38 C.F.R. § 4.130, DC 9411.  In order to warrant the next higher rating, the record must show total social and occupational impairment.  See id.  Here, the record shows the loss of the Veteran's job and a finding that he is unable to work.  The record does not note a similarly stark decline in the Veteran's social abilities beyond his inability to get along with coworkers.  Similarly, the Veteran did not display PTSD-attributable symptoms typical of a 100 percent rating (such as gross impairment in thought processes or communication, persistent delusions, or hallucinations, persistent danger of hurting oneself or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name) or any symptoms akin in severity to those listed.  As such, the Board determines that a 70 percent evaluation is appropriate for this period.  Thus, the record does not support a finding that the Veteran's PTSD has caused both total occupational and total social impairment.  Thus, the evidence is against the assignment of a rating in excess of 70 percent for the period from April 9, 2007, to June 28, 2007.  38 C.F.R. § 4.7.


As of September 1, 2007

The records from the Veteran's period of temporary total disability note the end of his relationship with his long-term girlfriend.

In a November 2007 letter, the Veteran's VA psychologist noted that he had severe PTSD and was unable to work.

In March 2008, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran reported living with a friend after being removed from the home he had shared with is long-term girlfriend when they got into an argument and she filed a restraining order against him.  The Veteran was twice divorced.  He had two adult biological children, one adopted daughter, and another daughter who was born to his ex-girlfriend while they were separated.  He said he was attempting to repair his relationships with his children.  He was currently speaking to with all of them and hoped to see them in the near future.  He had a history of substance abuse and legal troubles.  He denied current substance abuse of legal problems.  He was fired from his job after ramming a salesman's head into a car door for refusing to follow instructions all day long.  No charges were filed, but the Veteran lost his job.  He stated that he has not worked since as he fears that he cannot control his anger.  The Veteran had not been hospitalized on an inpatient psychiatric unit but has been on the 30 day residential Stress Disorder Treatment Unit.  He treated his PTSD with group and individual psychotherapy and medication.  The Veteran's unemployment and termination of a 17 year relationship were attributed to his irritability, frustration, anger, and PTSD symptomatology.  A mental status examination found the Veteran alert and oriented.  He was appropriately dressed in casual attire.  His grooming was good.  He made good eye contact.  His speech was normal in rate, rhythm, and volume.  Its content was logical and goal directed.  No motor anomalies attributable to psychiatric illness were noted.  He described his typical mood as somber and numb.  The examiner described his mood during the examination as bland and dull.  The Veteran's affect was blunted in intensity, restricted in range, and constricted in mobility.   He denied hallucinations and delusions.  There was no evidence of a psychotic process or core noted during the course of this examination.  He denied any suicidal or homicidal ideation or intent.  The Veteran was extremely concerned about his irritability and anger.  He indicated that he is afraid of "going off" on people and, as a result, avoided people as much as possible.  No cognitive or memory deficits were reported, noted, or detected.  His intelligence was within the normal range.  His insight was fair and his judgement unimpaired.  He was assigned a GAF score of 41, which indicates serious symptoms.

A VA treatment record from January 2009 includes a mental status examination, which noted that the Veteran looked his stated age with fair hygiene and grooming.  He was alert, fully oriented, and cooperative.  His eye contact was fair.  No psychomotor abnormalities were noted.  His mood was euthymic and his affect was constricted, intense, appropriate, related, and not labile.  His speech was spontaneous, normal in tone, rate, rhythm and volume, goal directed, and coherent.  There were no hallucinations.  The Veteran denied suicidal or homicidal ideations, intentions, or plans.  His insight and judgment were good.  His attention and concentration were good.  His cognition was grossly intact but not formally tested.

An April 2009 VA treatment record also includes a mental status examination.  While the findings were generally the same as the January 2009 record, the Veteran's mood was depressed and angry.  His affect was constricted, intense, and appropriate, but not related.  He endorsed some homicidal ideations, but no intentions or plans.  He was assigned a GAF score of 55.

A VA treatment record from June 2009 notes that he spoke with his daughter and grandchildren on Father's Day.

The Veteran again denied homicidal ideation in his treatment records beginning in July 2009.

An April 2010 VA treatment record notes that he lived with a roommate and had a friend drive him around or he takes the train.  

A May 2010 VA treatment record shows a GAF score of 36.  Mental status examination found the Veteran to look his stated age.  He was casually dressed in jeans and jeans jacket and wore glasses.  He was attentive and maintained good eye contact.  He was alert and oriented in all spheres.  His mood was anxious but with good impulse control and tense when talking about the past.  He had noticeable increased affect in intensity.  His speech was logical, coherent and goal oriented.  His attention and concentration were within normal limits.  The Veteran denied recent suicidal thoughts, ideations or plans and homicidal thoughts.  His insight and judgement was good.  He was not in any relationship, but maintained very close contact with the 10-year-old daughter of his ex-girlfriend who is not his biological child.  He was very much attached to her and still visited them.  He reported a suicidal attempt in 2007.

A June 2010 treatment record notes that the Veteran traveled to Tennessee to sing with his band.  He reported feeling "awful" and very emotional, crying when seeing a show, feeling very anxious.  He was eating too much and had gained weight.  He had no physical activities.  He even stated, "I'm thinking of going back to drinking," but reported that he did not relapse.  A mental status examination found the Veteran short, overweight, and looking older than his stated age.  He looked tired, pale and emotional.  His mood was dysphoric and anxious.  He had good impulse control.  He was cooperative and polite.  He reported increased anxiety, depression and being "emotional."  He denied any suicidal or homicidal thoughts, ideations, or plans.

A July 2010 treatment record noted the Veteran's report that "things are okay, but I don't have much life."  He reported not having motivation to go out or do things.  He was living with another veteran who did not have any income, so he ended up paying the mortgage and putting food on the table.  The Veteran continued to have a close relationship with his ten-year-old daughter, but he could not tolerate her mother, his former girlfriend of 18 years.  He also reported continued relationships with his other three children from his previous relationships.  The Veteran stated that aside from attending VA therapies three times per week and playing music, he was not involved with anybody.  He did report having one female friend in town.  He had asked her out a few times out, but it has not worked so far.  The Veteran denied feeling severely depressed, but he was not happy either.   He denied any suicidal or homicidal thoughts, ideations, or plans.  A mental status examination found the Veteran alert and oriented in all spheres.  He maintained good eye contact.  He was talkative and cooperative.  His mood was euthymic and his affect was congruent.  He had no thoughts of hurting himself or others.   His insight and judgment were good.

An August 2010 treatment record noted the Veteran's subjective complaints of a complicated life, including problems with his ex-wife, whom the Board notes is referred to elsewhere as his ex-girlfriend.  The prior weekend was spent with her and his ten-year-old daughter.  He felt that he was set up for paying for school supplies, as his daughter is starting school this week.  The Veteran also talked about his roommate who did not pay any bills and was supported by the Veteran.  He felt obligated to do this, because he helped him in the past, but sometimes he feels angry and irritated that this has been going on for over a year now.  The Veteran also reported disappointment that his lady friend was involved with someone else.  He admitted sometimes feeling mildly hopeless.  The depression seemed to be on and off.  As in the past, he denied any suicidal or homicidal thoughts, ideation, or plans.  He was deeply involved in his band playing music and he loved doing this.  A mental status examination noted that the Veteran looked tired.  He reported waking up at 3 o'clock in the morning.  He maintained good eye contact.  Initially, his affect was very restricted.  He warmed up as they started talking.  His mood was mildly depressed.  His cognition was intact.  His insight and judgment were good.

A November 2011 VA treatment record shows that the Veteran continued to live with a roommate.  He reported that his sleep was interrupted but he got about six hours of sleep per night on average.  He also reported nightmares a couple times per a week and said he was feeling better since he began taking Prazosin.  His appetite was okay.  He reported low energy level.  He stated that he was thrice divorced,  he had four children and reported good communication with them.  He stated that he prefers to be alone, but does voluntary work and felt good about that.  He liked to play golf once a week and play guitar.  He had a band.  He also reported being "on guard" most of the time.  He denied suicidal ideation or passive death wishes.  He denied homicidal ideation.  He reported a couple of occasions where he had a feeling like someone was asking him for directions but when he turned nobody was there.  He was unable to say was it was a female or male voice and said he really didn't pay attention but said that; but said his ex-wife noticed that.  He denied visual hallucinations and no delusions were reported or elicited during the interview.  He reported that he was compliant with his medications and denies any side effects.  He had a slight tremor on both hands and reported he had this tremor for a year.  He denied alcohol or illicit drugs usage, but smoked a pack every ten days.  A mental status examination found the Veteran alert and fully oriented.  He was pleasant and cooperative, with good self-care and intermittent eye contact.  He had a mild tremor bilaterally.  His mood was okay.  His affect was of a slightly decreased range and normal intensity, related and appropriate.  He had normoverbal speech.  His thought process was linear and goal directed.  He had no frontotemporal dementia, no suicidal or homicidal ideation, no delusions, and no auditory or visual hallucinations at this time.  His insight and judgment were good.  No cognitive deficits were noted during the interview.

In February 2015, the Veteran underwent another examination in conjunction with this claim.  At that time, the examiner found that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  This examiner found no other mental disorder diagnoses and no diagnosis of a traumatic brain injury (TBI).  Socially, the Veteran reported that he lived alone and was not involved in a romantic relationship.  He reported that he now had good relationships with his adult children.  He no longer has a relationship with his former step-daughter, but did maintain a relationship with his ex-girlfriend's fourteen year old daughter to whom he has acted as a father figure since her birth.  He sees her once or twice a month.  He mostly stayed at home watching television, playing musical instruments, and composing music.  He played music at a tavern every other month.  He attended group psychotherapy three times per week and had made friends within that group but he did not have friends that he spent time with outside of therapy.  He had visiting Vietnam in September 2014  with a group that helped deliver clean water and planned on returning to Vietnam in March 2015.  Since the March 2008 VA, the Veteran had not worked at all examination and had not had any additional legal trouble.  He reported that his PTSD symptoms had gotten worse since that last examination.  Specifically, he was thinking about his Vietnam experiences daily, feeling helplessness in conjunction with these memories, and having Vietnam-related nightmares once or twice per week.  He reported that he has trouble staying asleep and estimated that he gets five to six hours of sleep per night.  He did not feel rested when he woke in the morning.  He experiences low energy during the day and requires an afternoon nap.  He reported that he has been diagnosed with sleep apnea but does not use the CPAP mask.  The Veteran reported that his mood was depressed most of the time.  He reported that he experiences situational anxiety "whenever I go out."  He reported difficulty controlling his anger, usually illustrated by verbal arguments with his ex-girlfriend.  His short temper also caused him to isolate himself from others.  He avoided movies related to the Vietnam War.  He wrote music expressing his feelings related to his experiences in Vietnam, but avoided directly talking about his experiences.  The Veteran reported difficulty concentrating and had been unable to focus enough to write a song for the past year.  He also expressed concerns regarding difficulties with short-term memory, such as misplacing objects that he uses regularly.  He reported one suicide attempt in his life, and that was prior to the 2008 exam.  He reported that he had overdosed on medication and was taken to the hospital where his stomach was pumped.  He denied any suicide attempts or psychiatric hospitalizations since the 2008 exam.  He did not appear to be at imminent risk to harm self or others.  He reported current alcohol use of two glasses of wine per month and current drug (marijuana) use once every three or four days.  This examiner noted symptoms of depressed mood, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a worklike setting.  A mental statu examination found the Veteran fully alert and oriented.  He was casually, but appropriately, dressed.  His grooming and eye contact were good. The content of his speech was logical and goal-oriented.  No abnormal motor behaviors were observed or reported.  The Veteran was pleasant and cooperative throughout the exam.  He described his mood as generally depressed.  His affect was appropriate.  No hallucinations or delusions were noted or reported.  The Veteran flatly denied any current suicidal or homicidal plan, or intent.  He self-reported difficulty concentrating and short-term memory deficits.  His insight was intact and his judgement unimpaired.  He had other symptoms attributable to PTSD.  Ultimately, the examiner found that the Veteran exhibited moderate impairment in social and occupational functioning due to his mental health symptoms as evidenced by limited social contacts, limited social activities, and difficulty regulating anger. 

Based on the above, the Board finds that Veteran's PTSD most nearly approximates the criteria for the current 70 percent rating for the period as of September 1, 2007.  This rating represents occupational and social impairment with deficiencies in work, judgment, and mood.  See 38 C.F.R. § 4.130, DC 9411. Overall, the record reveals evidence of occupational and social impairment with deficiencies in most areas, including work, school, and mood, due to the symptoms discussed above.  A higher evaluation of 100 percent is not warranted as the record does not show total social and occupational impairment.  The current TDIU supports a finding of total occupational impairment, but the Veteran's PTSD symptoms have not resulted in total social occupational impairment.  The Veteran did not display PTSD-attributable symptoms typical of a 100 percent rating (such as gross impairment in thought processes or communication, persistent delusions, or hallucinations, persistent danger of hurting oneself or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name) or any symptoms akin in severity to those listed.  More importantly, in terms of social impairment, the evidence shows that the Veteran was able to maintain relationships with his children, a roommate, and a female friend, as well as volunteer and play in a band.  Thus, the Board determines that a 70 percent evaluation is appropriate for this staged period.  Thus, the record does not support a finding that the Veteran's PTSD has caused both total occupational and total social impairment and the evidence is against the assignment of a rating in excess of 70 percent as of September 1, 2007.  38 C.F.R. § 4.7.

As the Veteran is currently in receipt of TDIU due to his PTSD for this period, any further discussion of entitlement to TDIU would be redundant.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as total social impairment, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The Board has considered whether a total disability rating based on individual unemployability (TDIU) is appropriate during any period involved in this appeal.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), TDIU is considered an element of initial ratings when raised by the record.  

During the period prior to April 7, 2009, the issue of unemployability has not been raised.  The record shows that during this period the Veteran was employed full time, and had been for years.  Consequently, entitlement to a TDIU for the period prior to April 7, 2009 is not warranted.
 
With respect to the period from April 9, 2007, to June 28, 2007, and from September 1, 2007 to the present, the Veteran's PTSD meets the threshold percentage requirements for TDIU.  See 38 C.F.R. § 4.16(a) (setting the schedular requirements for TDIU consideration at a disability evaluation of 60 percent or more for a single service-connected disability).  As discussed in the prior sections, the period beginning April 9, 2007 is characterized by the onset of unemployment and unemployability.  Thus, the Board finds that TDIU is warranted from April 9, 2007, to the present.


ORDER

A rating higher than 30 percent for psychiatric disability prior to April 9, 2007, is denied.

A rating of 70 percent, but not more, for psychiatric disability from April 9, 2007, to June 28, 2007, is granted.

A rating higher than 70 percent for psychiatric disability as of September 1, 2007, is denied.

Entitlement to a TDIU is granted from the period beginning April 9, 2007, subject to the provisions governing the payment of monetary benefits.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


